Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Ovedovitz (Reg. No. 45336) on 08/09/2022 at 10:30AM.
Amend claim 1: “A method of producing a glass roll a
Amend claim 5: “A method of producing a glass roll a.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 5-6, a primary reason why it is deemed novel and non-obvious over the prior art of record to Bigelow (US-20150218034-A1), Marjonovic et al (US-20150165548-A1 and Itoh et al (US-20150299021-A1), and Ikai et al (US-20190152826-A1) is that the combination of references do not teach of collecting the thread-like peeled material with the a guiding portion in  three portions in a predetermined conveying direction by a leading device.
Regarding claims 1-4 and 7-20, a primary reason why it is deemed novel and non-obvious over the prior art of record to Bigelow (US-20150218034-A1), Marjonovic et al (US-20150165548-A1 and Itoh et al (US-20150299021-A1), and Ikai et al (US-20190152826-A1) is that the combination of references do not teach of collecting the thread-like peeled material with a gap between the rod-shaped collecting member so that the thread-shaped peeled material can be led/travel in a predetermined conveying direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741